               Case 2:15-cr-00390-MJP Document 93 Filed 08/07/20 Page 1 of 1




 1                                                            JUDGE MARSHA J. PECHMAN
 2
                              UNITED STATES DISTRICT COURT
 3
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT SEATTLE

 5
     UNITED STATES OF AMERICA,                        ) No. CR15-390 MJP
 6                                                    )
                     Plaintiff,                       )
 7                                                    )
                v.                                    ) ORDER TO
 8                                                    ) MODIFY BRIEFING SCHEDULE
     DAVID WELLER,                                    )
 9                                                    )
                     Defendant.                       )
10                                                    )
11           THIS MATTER has come before the undersigned on the unopposed motion of

12   the defendant to modify the current briefing schedule for Defendant’s Motion for

13   Compassionate Release (dkt. 84) by allowing the defendant to file his Reply to the

14   Government’s Response (dkt. 89) no later than August 28, 2020. The Court has

15   considered the motion and records in this case and finds there are compelling reasons to

16   modify the briefing schedule accordingly.

17           IT IS HEREBY ORDERED that the Reply to Government counsel’s Response

18   to the Defendant’s Motion for Compassionate Release be filed no later than August 28,

19   2020.

20           DATED this 7 day of August, 2020.

21
                                                     ________________________________
22                                                   MARSHA J. PECHMAN
23                                                   UNITED STATES DISTRICT JUDGE

24   Presented by:
25   s/ Jerome Kuh
26   Assistant Federal Public Defender
     Attorney for David Weller
                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO MODIFY BRIEFING SCHEDULE                               1331 Broadway, Suite 400
       (United States v. Weller, CR15-390 MJP) - 1                           Tacoma, WA 98402
                                                                                 (253) 593-6710
